Citation Nr: 0818131	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-14 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence to reopen a claim of 
entitlement to service connection for a seizure disorder has 
been received and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1969 to 
December 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a January 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland.


FINDINGS OF FACT

1.  In an unappealed February 1972 rating decision, the RO 
denied service connection for nervous condition, blackout 
spells.

2.  The evidence associated with the claims file subsequent 
to the February 1972 decision includes evidence that relates 
to an unestablished fact necessary to substantiate the clam, 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim.

3.  Clear and unmistakable evidence shows that the veteran 
had a seizure disorder prior to his enlistment into active 
service.

4.  Clear and unmistakable evidence shows that the veteran's 
preexisting seizure disorder did not increase in severity 
during or as a result of active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a seizure 
disorder based on aggravation.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

2.  A seizure disorder was not incurred in or aggravated by 
active duty.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. § 
3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the RO granted reopening of the claim and 
adjudicated the reopened claim on the merits, the Board must 
determine on its own whether the claim should be reopened 
because this is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001) [the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted].

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

In an unappealed February 1972 rating decision, the RO denied 
the veteran's claim for service connection for nervous 
condition to include black outs based on a finding that the 
evidence failed to establish aggravation during active duty 
of the veteran's pre-existing epileptic condition.  The 
veteran's claim to reopen was received in March 2004.  The 
evidence received subsequent to the February 1972 decision 
includes a November 2005 report from E. Barry, MD, the 
veteran's treating neurologist at the VA Medical Center in 
Baltimore, Maryland, in which Dr. Barry opines that the 
veteran's seizures were exacerbated during his military 
service.  This report is not cumulative or redundant of the 
evidence previously of record; it is also relates to an 
unestablished fact necessary to substantiate the claim, i.e., 
that the veteran's seizure disorder was aggravated during his 
active military duty.  Moreover, this evidence is 
sufficiently supportive of the claim to raise a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence has been received and the claim of 
entitlement to service connection for seizure disorder is 
reopened.

Reopened Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  For wartime service or peacetime 
service after December 31, 1946, clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.   38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

The veteran contends that he experienced blackouts and 
nervousness prior to his entrance into the military, between 
the ages of 12 and 15, but that his condition was aggravated 
by his military service.  Specifically, he claims that prior 
to service, he experienced one to two blackouts per year and 
that during service, his blackout episodes increased to once 
every other month, and that he continued to have seizures 
following his discharge in 1970.

Service medical records show that upon his entrance into the 
military in February 1969, the veteran was noted to have a 
history of fainting spells and nervousness.  It was also 
noted that he was taking Phenobarbital for the condition and 
that he had experienced his last fainting spell in July 1968.  
The results of an EEG conducted in March 1969 by the 
University of Maryland Hospital was normal.  Service medical 
records also show that the veteran was treated several times 
during service for complaints of frequency of episodes of 
unconsciousness, nervous attacks, feeling faint, blacking out 
with shaking, blackout spells, nervous tension and inability 
to sleep properly.  In October 1969, he had a negative 
neurological examination and was diagnosed with a probable 
syncopal episode; doubt seizure disorder, and in September 
1970, he was diagnosed with a personality disorder.  He was 
given an honorable discharge in December 1970.  

In a January 1971 VA neuropsychiatric examination report, M. 
Bernstein, MD indicates that the veteran reported having no 
epileptic attacks at all since his discharge from the 
service.

In a January 1972 treatment record, Dr. S. Carter, MD 
indicated that he had been treating the veteran since 
December 1967; that the veteran had reported his first 
"falling out" spell during a visit in July 1968; and that 
the veteran reported that he had not had an epileptic attack 
since September 1969.  Dr. Carter diagnosed the veteran with 
petit mal epilepsy during the January 1972 visit.

A September 1973 emergency room report shows that the veteran 
was seen for complaints of passing out while in a cab.

An August 1975 treatment report indicates that the veteran 
reported having an epileptic attack that month, but that in 
November 1974, he reported no history of epilepsy or fits.

In a November 2005 statement, E. Barry, MD, the veteran's 
treating neurologist at the VA Medical Center in Baltimore 
indicated that the veteran reported being given a diagnosis 
of petit mal epilepsy before his discharge from service.  She 
indicated further that the veteran's epilepsy had worsened 
since his discharge, and had not been controlled on 
antiepileptic medication including Dilantin, Tegretol, 
Topamax, Depakote and Keppra.  She stated further that the 
veteran was having seizures several times a year and that he 
could have clusters of 2-3 seizures in one month.  Dr. Barry 
diagnosed the veteran with complex partial epilepsy, which 
she says was confirmed by an EEG conducted at that time.  She 
stated further that the type of epilepsy the veteran was 
diagnosed with is commonly exacerbated by stress and lack of 
sleep, and opined that it is possible that the veteran's 
seizures became much more frequent during his military 
service because of these precipitating factors.

During a December 2005 VA examination, the veteran reported 
that prior to service, he was treated with Dilantin for his 
blackout spells which he experienced once to twice a year.  
He also reported that during service, his blackout episodes 
increased to one every other month, and that he was not given 
medication for his condition.  He reported further that he 
began being treated at the VA in 1970 following his 
discharge, and that he was placed on Tegretol at that time.  
According to the veteran, he took Tegretol for approximately 
30 years and only had one seizure per year.  He also reported 
that his medication was changed after he experienced clusters 
of five seizures in one day.  He was placed on Keppra and 
Topamax three months prior to his December 2005 VA 
examination and had experienced no seizures since that time.  
The examiner diagnosed the veteran with generalized seizures 
and opined that there is no evidence of any seizure 
aggravation and it is not at least as likely as not that his 
seizure condition was aggravated by his military service.  In 
rendering this opinion, the examiner noted that the veteran 
had seizures prior to entering the service; that the seizures 
increased during service while the veteran was not receiving 
medication; and that after his discharge, he was placed on 
medication again, causing his seizures to be reduced again to 
once a year.  Furthermore, he noted that there is no 
indication that the veteran has had any progression of his 
seizure disorder other than the fact that he had a 
breakthrough some 35 years after leaving military service.

The Board finds that the record does not support Dr. Barry's 
contentions that the veteran's epilepsy had worsened since 
his discharge, and had not been controlled since his 
discharge by antiepileptic medication.  Instead, the evidence 
shows that since his discharge from service, the veteran has 
had no more than one epileptic episode per year, which is 
what he claims was the state of his condition prior to his 
entrance into the military.  See August 1975 physical 
examination report from Central Medical Center in Baltimore, 
MD, January 1971 VA neuropsychiatric examination, September 
1973 emergency room report and November 1974 treatment record 
from Loch Raven VA Hospital.  Furthermore, VA outpatient 
treatment records dated from April 2003 to January 2005 show 
that his condition has been successfully controlled on 
antiepileptic medication since his discharge.  

Accordingly, the Board finds that although the veteran may 
have experienced an increase in the number of seizures he 
experienced during service, the evidence shows that the 
number of seizures experienced by the veteran again decreased 
to their pre-service level of occurrence following his 
discharge, and therefore; there is no probative evidence 
showing that his condition underwent a permanent increase in 
severity as a result of his military service, and service 
connection is not in order in this case.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants, when providing 
the notice required by section 5103(a), it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The record reflects that in April 2005 the veteran was 
provided with the required notice, to include notice that he 
submit any pertinent evidence in his possession, and notice 
required under Kent, supra, regarding new and material 
evidence to reopen a previously denied claim.  The Board 
notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence 
must be received by the Secretary within one year from the 
date notice is sent).

The veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in June 2007.  The Board acknowledges that this was 
after the unfavorable rating decision that is the subject of 
this appeal, but concludes that the timing of the notice does 
not prejudice the veteran in this instance, as service 
connection has been denied.  Hence, matters concerning the 
disability evaluation and the effective date of an award do 
not arise here.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such outstanding evidence.  In addition, the veteran has 
been afforded an appropriate VA examination.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.


ORDER

New and material evidence having been submitted, reopening of 
the claim of entitlement to service connection for seizure 
disorder is granted.

Service connection for seizure disorder is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


